    Case 2:14-md-02592-EEF-MBN Document 12905 Filed 03/25/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

                                                  )
   IN RE: XARELTO (RIVAROXABAN)                   ) MDL 2592
   PRODUCT LIABILITY LITIGATION                   )
                                                  ) SECTION L
   --------------------------------------------   )
                                                  ) HONORABLE ELDON E. FALLON
   This Document Relates to:                      )
   ALL CASES                                      ) MAG. JUDGE NORTH
                                                  )
                                                  )
                                                  ) CASE MANAGEMENT ORDER NO. 10 A
                                                  )
                                                    ORDER REGARDING THE FORMS TO
                                                    BE USED IN REGISTERING XARELTO-
                                                    RELATED CASES AND CLAIMS




        In furtherance of CMO #10 entered this Court pertaining to the registration of all filed and

unfiled Xarelto®-related claims in cooperation with other courts, including the consolidated

proceedings pending in Pennsylvania (In Re Xarelto Litigation, No. 2349, Philadelphia County

Court of Common Pleas),


        IT IS HEREBY FURTHER ORDERED AND DECREED THAT:

        1.       The Registration Declaration, the forms of Registration Lists, and the Pro Se

Affidavit referenced in CMO 10 are available through the Claims Administrator on the website

https://www.mdlcentrality.com/mdl2592.

        2.       All counsel for any Xarelto®-related claim required to register claims, filed or

unfiled, related to Xarelto® pursuant to CMO 10 shall utilize the forms available at the website.

Pro se plaintiffs also shall use the appropriate form on the website to register their claims.
   Case 2:14-md-02592-EEF-MBN Document 12905 Filed 03/25/19 Page 2 of 2



IT IS SO ORDERED.




Dated: March 26, 2019                   ____________________________________
                                        Hon. Eldon E. Fallon

                                        Judge, United States District Court




                                    2
